                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In re:                                     )
                                           )
DAVID DUANE JORDAN.                        )      BANKRUPTCY CASE NO.
                                           )      2:17-3198-WRS
         Debtor,                           )      Chapter 7
                                           )
SERVISFIRST BANK,                          )      (Bankruptcy Adversary Proceeding
                                           )      No. 17-3092-WRS)
         Plaintiff,                        )
                                           )
         v.                                )      DISTRICT COURT MISC. NO.
                                           )      2:19-MC-3857-WKW
DAVID DUANE JORDAN,                        )            [WO]
                                           )
         Defendant.                        )

                      MEMORANDUM OPINION AND ORDER

         This matter, which arises out of a Chapter 7 bankruptcy proceeding, is an

attempt by a creditor to have a federal court of limited jurisdiction oversee its efforts

to collect an $800,000 debt at a rate of $600 per month. Because state courts of

general jurisdiction are better suited to handling such matters, the court will deny

Plaintiff’s motion to withdraw the reference (Doc. # 1), related motion for a

continuing order of condemnation (Doc. # 3), and the parties’ joint motion for entry

of a continuing order of condemnation (Doc. # 7).
                                I.      BACKGROUND 1

         Plaintiff ServisFirst Bank sought a declaration in bankruptcy court that the

debt owed to it by Defendant David Duane Jordan was nondischargeable because it

was obtained through fraud. The bankruptcy court entered a stipulated judgment

providing that $800,000 of the debt was nondischargeable in bankruptcy under 11

U.S.C. § 523(a)(2)(B), which makes debts procured through a false writing

nondischargeable. (Doc. # 1, at 8–9.) After entry of judgment, Plaintiff downloaded

forms from the bankruptcy court’s website and began wage garnishment proceedings

to collect its $800,000 debt. Defendant’s wages were to be garnished at a rate of

$600 per month. At that rate, the $800,000 debt would be paid off in about 111

years.

         Seeking to secure its garnishment, Plaintiff moved the bankruptcy court to

enter an order of continuing condemnation. The bankruptcy court denied the motion,

but ordered the bankruptcy clerk to pay out any funds held by the court that were

owed to Plaintiff. The bankruptcy court further advised that it would abstain from

further proceedings initiated by Plaintiff in its efforts to collect its $800,000 debt.

         Plaintiff then moved to reopen the adversary proceeding and withdraw the

reference. (Doc. # 1.) The bankruptcy court held a hearing on the motion during



         1
          The facts are taken from the bankruptcy court’s memorandum explaining its decision to
abstain from further proceedings. (Doc. # 2-1.)
                                              2
which it explained its view that allowing creditors in bankruptcy to utilize the federal

courts to collect their debts would “soon overwhelm” the system. (Doc. # 3-1, at

5.) The bankruptcy court also explained that state courts of general jurisdiction are

the appropriate fora for such efforts. Finally, the bankruptcy court warned Plaintiff

that the district court had an absolute right to abstain from exercising jurisdiction in

this matter and that it would write a memorandum explaining why the district court

should abstain.

      Plaintiff’s motion to withdraw the reference (Doc. # 1), motion for entry of

continuing order of condemnation (Doc. # 3), and the bankruptcy court’s

memorandum (Doc. # 2-1) are now before the district court. After Plaintiff filed

these motions, the garnishee filed limited objections (Docs. # 4, 6), reiterating the

bankruptcy court’s abstention decision.2 But the garnishee apparently changed its

mind and has consented to Plaintiff’s motions, since Plaintiff, Defendant, and the

garnishee have now filed a joint motion for a continuing order of condemnation.

(Doc. # 7.) Even so, the district court agrees with the bankruptcy court that

abstention is appropriate. This is a matter that state courts of general jurisdiction

should handle.




      2
          These two filings appear to be identical.
                                                  3
                                  II.    DISCUSSION

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994). Bankruptcy matters are included in

federal courts’ limited jurisdiction. Indeed, the district courts have original and

exclusive jurisdiction over cases arising under title 11, which contains the

Bankruptcy Code.3 See 28 U.S.C. § 1334(a).

       But federal courts are not absolutely obligated to take on bankruptcy cases.

Except in a few circumstances not applicable here, a district court “in the interest of

justice, or in the interest of comity with State courts or respect for State law,” may

abstain “from hearing a particular proceeding arising under title 11 or arising in or

related to a case under title 11.” Id. § 1334(c)(1). And when a district court abstains

under § 1334(c)(1), that decision “is not reviewable by appeal.” Id. § 1334(d).

       Individual debtors like Defendant file for Chapter 7 bankruptcy to discharge

their debts. See 11 U.S.C. § 727(a). A successful Chapter 7 bankruptcy discharges

the debtor’s debts unless they fall into any of the nineteen categories of debts

enumerated in 11 U.S.C. § 523 as nondischargeable. See 11 U.S.C. § 727(b).

       One kind of nondischargeable debt is any money debt obtained through fraud.

See 11 U.S.C. § 523(a)(2). The bankruptcy court’s stipulated judgment in this case


       3
        Under an April 25, 1985 General Order of Reference entered by then-Chief Judge Hobbs,
all bankruptcy matters in the Middle District of Alabama are automatically referred to the
bankruptcy court.
                                             4
provided that Defendant’s debt to Plaintiff was obtained through a false writing and

thus nondischargeable. (See Doc. # 1, at 8–9; 11 U.S.C. § 523(a)(2)(B).)

      The bankruptcy court had jurisdiction to enter a judgment declaring that

$800,000 of Defendant’s debt was nondischargeable in bankruptcy. See 28 U.S.C.

§ 1334(a). But the bankruptcy court identified a distinction between a declaration

of nondischargeability of a debt and a money judgment on the amount of underlying

indebtedness. A declaration of nondischargeability is quintessentially a bankruptcy

function, while a money judgment on a debt is a state-law question of contract. And

whether a bankruptcy court has jurisdiction to enter a money judgment on a debt is

an open question.

      After noting that there is no controlling authority on this issue, the bankruptcy

court surveyed other courts’ decisions and found that, while a majority of courts

have said that bankruptcy courts have jurisdiction to enter a money judgment in favor

of a creditor, a “vocal minority” hold otherwise. (See Doc. # 2-1, at 4–5 (collecting

cases).) Still other courts have taken the position that they have jurisdiction to enter

a money judgment but should abstain from overseeing the liquidation of the debt.

(See Doc. # 2-1, at 5 (collecting cases).)

      Without ruling on the jurisdictional issue, the court finds that abstention is the

appropriate course here.        Now that Defendant’s debt has been declared

nondischargeable, all that remains is for Plaintiff to collect it. Determination of the


                                             5
amount of the debt, the manner of its collection, and the money judgment’s

expiration date are all matters of state law and should be decided by state courts. As

the bankruptcy court suggested, if all creditors utilized federal courts in the way

Plaintiff proposes, the administrative burden would be unbearable. Federal courts

are not debt-collection agencies.

      Of course, federal courts are equipped to handle some collection proceedings.

A federal statute provides that courts may issue writs of garnishment to satisfy debts.

See 28 U.S.C. § 3205. But the federal garnishment statute is designed to help

creditors collect federal judgments. The money judgment Plaintiff seeks is one

governed by state law that would be in state court but for Defendant’s bankruptcy

petition. See Ralph Brubaker, On the Nature of Federal Bankruptcy Jurisdiction: A

General Statutory and Constitutional Theory, 41 Wm. & Mary L. Rev. 743, 912–16

(2000) (explaining that a money judgment against the individual debtor is “purely a

state-law claim”).

      The bankruptcy court acknowledged that bankruptcy trustees may garnish

wages as part of proceedings to collect property for the benefit of the estate’s

creditors. But it also noted that wage garnishments benefit all creditors by collecting

property owed to the estate, while Plaintiff “seeks a wholly private remedy.” (Doc.

# 2-1, at 8.) Moreover, those garnishment proceedings are in aid of a quintessential

bankruptcy function: bringing assets into a bankruptcy estate. What Plaintiff asks


                                          6
this court to do, however, is an administrative function that state courts of general

jurisdiction should perform.

       Because Plaintiff seeks a remedy that is inappropriate for a federal court to

issue, the court declines to use its resources to facilitate Plaintiff’s debt-collection

efforts.

                               III.   CONCLUSION

       The court’s decision to abstain in no way leaves Plaintiff without a remedy.

Plaintiff can seek a money judgment in the courts best suited to determine and apply

state law: state courts of general jurisdiction. Plaintiff’s motion to withdraw the

reference (Doc. # 1) and motion for entry of continuing order of condemnation (Doc.

# 3) will be denied, as will the parties’ joint motion for entry of a continuing order

of condemnation (Doc. # 7). Furthermore, the district court will abstain from further

collection proceedings in this case “in the interest of comity with State courts” and

out of “respect for State law.” 28 U.S.C. § 1334(c).

       It is ORDERED:

       (1) Plaintiff’s motion to withdraw the reference (Doc. # 1) is DENIED.

       (2) Plaintiff’s motion for entry of continuing order of condemnation (Doc.

# 3) is DENIED.

       (3) The parties’ joint motion for entry of a continuing order of condemnation

(Doc. # 7) is DENIED.


                                           7
      (4) The district court will ABSTAIN from further collection proceedings in

this case.

      (5) The Clerk of the Court is DIRECTED to close this case.

      DONE this 7th day of May, 2019.

                                          /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                        8
